Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 20, 2018

                                      No. 04-18-00449-CR

                                      Alberto M. LOPEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR5048
                      Honorable Catherine Torres-Stahl, Judge Presiding

                                         ORDER

         On August 8, 2018, this court issued an opinion and order dismissing this appeal for want
of jurisdiction. Two days later, this court received a pro se motion for an extension of time to
file a pro se brief.
       Appellant is represented in this appeal by court-appointed counsel: Dean A. Diachin,
Bexar County Assistant Public Defender, 101 W. Nueva St., Suite 370, San Antonio, Texas
78205, telephone number 210-335-0701.
       Appellant does not have a right to hybrid representation. See Ex parte Taylor, 36 S.W.3d
883, 887 (Tex. Crim. App. 2001). Appellant’s pro se motion is DENIED.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court